CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3: 
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
	Specifically, the proposed amendments to independent claims 1 and 8 require the limitation that cuts made into the structure are not coated with the polyurea resin. Such a limitation was not previously considered, and further search and consideration of the prior art and Applicant’s original disclosure are required that would exceed the time allotted for typical after-final practice.
	Furthermore, the proposed amendments to claim 6 change the claim from a claim dependent on claim 2 to an independent claim. Such an amendment would, at the very least, require a reformatting of the previous rejection in addition to any further search and consideration required by any new combinations of limitations not previously considered. Such a consideration of the proposed amendment would exceed the time allotted for typical after-final practice.

Continuation of 12:
	The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are drawn to proposed amendments that are not being entered. Therefore, Applicant’s arguments are not commensurate in scope with the pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/16/2022